Citation Nr: 1106686	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for the orthopedic 
manifestations of the lumbar spine disability, evaluated as 20 
percent disabling from January 1, 2002, to December 8, 2005, and 
since May 23, 2006, and as 10 percent disabling from December 9, 
2005, to May 22, 2006.

2.  Entitlement to an initial rating higher than 10 percent for 
the neurological manifestations of the lumbar spine disability in 
the right lower extremity.

3.  Entitlement to an increased initial rating for the 
neurological manifestations of the lumbar spine disability in the 
left lower extremity, evaluated as 10 percent disabling from 
December 9, 2005, to May 22, 2006, and as 0 percent disabling 
since May 23, 2006.

4.  Entitlement to an initial compensable rating for bladder 
dysfunction.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to December 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for a lumbar spine disability with right leg sciatica and 
assigned a 20 percent disability rating, effective January 1, 
2002.  In January 2006, the RO reduced the disability rating for 
the lumbar spine disability from 20 to 10 percent, effective 
December 9, 2005, and assigned separate disability ratings for 
right and left lower extremity radiculopathy, each rated as 10 
percent disabling, effective December 9, 2005, and assigned a 
noncompensable rating for bladder dysfunction secondary to the 
lumbar spine disability, effective December 9, 2005.  In August 
2006, the RO increased the rating for the lumbar spine disability 
from 10 to 20 percent, effective May 23, 2006, and reduced the 
rating for left lower extremity radiculopathy from 10 to 0 
percent, effective May 23, 2006.  However, as those grants do not 
represent a total grant of benefits sought on appeal, the claims 
for increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The Board remanded these claims to the RO for additional 
development in June 2007 and September 2008.



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's low back 
disability has been manifested by a moderate disability with 
forward flexion of the thoracolumbar spine greater than 30 
degrees.  It has not been productive of incapacitating episodes 
greater than four weeks within the past 12 months, and ankylosis 
has not been shown.

2.  Throughout the pendency of the appeal, the Veteran's low back 
disability has been manifested by neurological impairment that 
approximates no more than mild incomplete paralysis of the right 
sciatic nerve.

3.  From December 9, 2005, to May 22, 2006, the Veteran's low 
back disability was manifested by neurological impairment that 
approximated no more than mild incomplete paralysis of the left 
sciatic nerve.

4.  Since May 22, 2006, the Veteran's low back disability has not 
been manifested by neurological impairment of the left sciatic 
nerve.

5.  The Veteran's urinary incontinence secondary to the low back 
disability has not required the wearing of absorbent materials.


CONCLUSIONS OF LAW

1.  From December 9, 2005, to May 22, 2006, the criteria for a 20 
percent rating for the orthopedic manifestations of a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5292, 5293 (2002 & 2003), 5243 (2010).

2.  From January 1, 2002, to December 8, 2005, and since May 23, 
2006, the criteria for a rating higher than 20 percent for the 
orthopedic manifestations of a low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293 (2002 & 
2003), 5243 (2010).

3.  The criteria for a rating higher than 10 percent for the 
neurological manifestations of a low back disability in the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 
8520 (2010).

4.  From December 9, 2005, to May 22, 2006, the criteria for a 
rating higher than 10 percent for the neurological manifestations 
of a low back disability in the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2010).

5.  Since May 22, 2006, the criteria for a compensable rating for 
the neurological manifestations of a low back disability in the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, DC 8520 (2010).

6.  Throughout the pendency of the appeal, the criteria for a 
compensable rating for a bladder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.115a, 4.115b, Diagnostic Code 7542 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  Traumatic arthritis is rated 
using DC 5010, which directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5010.  When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent 
may be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or two 
or more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element to be considered 
by the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The regulations for rating disabilities of the spine were twice 
revised during the pendency of the Veteran's appeal, effective 
September 23, 2002, and effective September 26, 2003.  67 Fed. 
Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed while 
the claim is pending, the version most favorable to the claimant 
applies from the effective date of the change, while the previous 
version of the regulation applies prior to the date of change.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria 
can be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the Veteran's disability for periods preceding 
the effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of lack of notice of the regulatory revisions.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

Prior to September 26, 2003, a 10 percent rating was warranted 
for slight limitation of motion of the lumbar spine, a 20 percent 
rating was warranted for moderate limitation of motion of the 
lumbar spine, and a 40 percent rating was warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted a 
20 percent rating when it was moderate, with recurrent attacks.  
A 40 percent rating was warranted for severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  A 60 
percent rating was warranted when the intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  Since DC 5293 
contemplates limitation of motion, a separate rating for 
limitation of motion cannot be warranted.  VAOPGCPREC 36-97 (Dec. 
12, 1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for evaluation 
of intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
rating was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  A rating 
of 20 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 
rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least six weeks during the past 12 months.  
This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation under 
either the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results in 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2010).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

The Veteran's lumbar spine disability was previously rated as 20 
percent disabling under DC 5293, which pertained to 
intervertebral disc syndrome under the old spinal criteria, and 
is now rated under DC 5243, which pertains to intervertebral disc 
syndrome under the new criteria.  Other applicable diagnostic 
codes include DC 5010, which contemplates traumatic arthritis, 
and DC 5242, which contemplates degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010, 5242 (2010).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), ankylosis of the lumbar 
spine (DC 5289), or lumbar strain (DC 5295) under the old 
criteria.  Nor has it been contended or shown that the Veteran 
has vertebral fracture or dislocation (DC 5235), sacroiliac 
injury or weakness (DC 5236), lumbar strain (DC 5237), spinal 
stenosis (DC 5238), spondylolisthesis or segmental instability 
(DC 5239), ankylosing spondylitis (DC 5240), or spinal fusion 
(5241) under the new criteria.  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

The Board now turns to the applicable criteria.

On December 2001 VA examination, the Veteran reported having back 
pain and right leg sciatic symptoms for the previous year.  His 
back pain had gradually worsened and spread to his leg, with 
numbness in the right fourth and fifth toes and the lateral foot.  
He had constant discomfort, but flare-ups occurred less often, 
mostly after driving for too long.  He had pain and weakness but 
denied any fatigue, lack of endurance, or stiffness.  He had no 
history of back surgery.  Physical examination revealed signs of 
muscle spasms in the right paralumbar area with slight 
tenderness.  Range of motion testing indicated forward flexion to 
60 degrees, extension to 20 degrees, right lateral flexion to 40 
degrees, left lateral flexion to 30 degrees, and right and left 
rotation to 30 degrees.  Range of motion testing was limited due 
to muscle spasm and pain.  Neurological examination revealed 
abnormal decreased sensation to light touch on the lateral right 
foot and toes.  The Veteran had 1+ reflexes on the right patella 
and Achilles, with normal reflexes at all other locations.  Motor 
strength was 5/5 bilaterally.  Straight leg raising was normal 
bilaterally.  X-ray examination revealed mild disc space 
narrowing at L5-S1 consistent with degenerative disc disease.  
The diagnosis was degenerative disc disease with right leg 
sciatica.

In December 2002, the Veteran's partner submitted a statement 
that that the Veteran would collapse after normal activities, 
such as getting out of a chair, and that the episodes lasted for 
about 15 minutes at a time and occurred on a weekly basis.  The 
Veteran also submitted a statement that he collapsed when his 
back pain shot down his legs and that the pain was so intense 
that he could not move.  The episodes began in March 2002 and had 
worsened.  He stated that his physician had prescribed pain 
medication for those situations but had not felt that surgery was 
necessary.

Private treatment records reflect that an April 2002 MRI of the 
lumbar spine showed moderate right central and posterolateral 
disk herniation at L5-S1 with nerve displacement.  Right S1 
radiculopathy was considered.  In August 2002, the Veteran's back 
condition was considered to be stable and he was advised to be 
careful when bending, lifting, or twisting.  He was prescribed 
Vicodin for at-home flare-ups.  His back pain continued to 
radiate to his right leg.  In July 2003, he reported that he 
continued to have some pain that radiated from his right leg to 
his foot.  He had not had problems with his leg giving way.  He 
was able to play golf and that activity did not hurt his back.  

On October 2003 VA hypertension examination, the Veteran was 
noted to walk about one mile per day, play golf, and use a 
stationary bicycle three to four times per week.  He did not 
complete rigorous activity due to his low back.  He was observed 
to walk with an antalgic gait.

Private treatment records reflect that in April 2005, the Veteran 
had ongoing symptoms of low back pain.  He was advised to be 
somewhat cautious when exercising.  In April 2006 and May 2006, 
his chronic back pain was found to be stable and he was noted to 
be keeping up with his pain medication regime.  

On December 2005 VA examination, the Veteran reported continuing 
back pain with right leg sciatica.  His back pain was aching and 
burning in nature.  The pain could be elicited by physical 
activity or on bowel movement.  When he had a flare-up, he had to 
rest in bed as prescribed by his private physician.  His 
incapacitating episodes occurred about once per year and lasted 
three days.  If he was not careful when bending over, he would 
collapse due to pain.  He reported that his low back pain 
radiated to his right leg and foot and was burning, aching, and 
sharp in nature.  Physical examination revealed no muscle spasm 
or radiating pain on movement.  There was no tenderness noted and 
straight leg raising was negative bilaterally.  Range of motion 
testing indicated forward flexion to 90 degrees, extension to 30 
degrees, right and lateral bending to 30 degrees, and right and 
left rotation to 30 degrees.  There was no additional pain, 
fatigue, weakness, or lack of endurance on repetitive testing.  
Neurological examination revealed chronic intervertebral disc 
syndrome with permanent nerve root involvement.  There was motor 
weakness on bilateral knee extension at 4/5 as well as reflex 
loss.  There was sensory deficit at the right dorsal foot, right 
lateral foot, and right lateral leg.  There was reflex loss at 
both the right and left ankles.  

On May 2006 VA examination, the Veteran reported symptoms of 
stiffness in the low back due to pain on bending at some angles 
or when sitting in the same position for long periods of time.  
When bending at certain angles, his back would buckle and feel 
weak.  He related 12 incidents of incapacitation in the previous 
year for a total of one day each time.  The Veteran reported 
continuing numbness in the right leg and toes.  There was also 
pain in both buttocks.  Physical examination revealed a normal 
gait and posture.  There was no evidence of radiating pain on 
movement of the spine.  There was no muscle spasm or tenderness.  
There was positive straight leg raising on the right and negative 
straight leg raising on the left.  Range of motion testing 
indicated forward flexion to 60 degrees with pain at 45 degrees, 
extension to 30 degrees, right lateral flexion to 30 degrees with 
pain, left lateral flexion to 30 degrees, and right and left 
rotation to 30 degrees.  The joint function was limited by pain, 
weakness, and lack of endurance, but was not limited by fatigue 
or incoordination.  The additional limitation to joint function 
was 10 degrees.  Inspection of the spine revealed normal 
curvature.  There were signs of intevertebral disc dysfunction at 
L5-S1, creating sensory deficit at the right lateral leg and 
foot.  The diagnosis was radiculopathy of the sciatic nerve based 
upon the Veteran's subjective symptoms of increased pain and 
numbness in the right leg and the objective findings of positive 
straight leg raising of the lateral right leg and foot on 
examination.  

Private treatment records reflect that in May 2007, the Veteran 
reported continuing radiation into his right leg, with numbness 
in the toes that was gradually spreading from his fifth and 
fourth toes to his third toe.  He had not noticed any muscle 
weakness.  He reported that he was able to get around during the 
day and was not having any major problems related to his low back 
and sciatic symptoms.  In October 2007, the Veteran reported that 
his back pain had been generally improving over time.  He mostly 
had pain in the low back that radiated to the right buttock.  He 
had occasional severe pain that he would treat with Demerol.  

In October 2008, the Veteran stated that his treating physician 
had continued to recommend bed rest for his back pain.  He stated 
that he continued to work despite his back pain, and would 
replace bed rest with taking pain medication.  

On June 2010 VA examination, the Veteran reported experiencing 
flare-ups of low back pain every three to four months that lasted 
for about three to four days.  During flare-ups, it took him 
longer to get dressed and he took increased pain medication.  He 
reported that his right leg radiculopathy was manifested by pain 
in the right buttock and the entire right foot, as well as the 
lateral aspect of the left foot.  There was no weakness in the 
lower extremities.  Physical examination of the spine revealed no 
deformities on inspection or palpation.  There was no muscle 
spasm or guarding.  His spinal curve was normal.  Range of motion 
testing indicated forward flexion to 90 degrees, extension to 30 
degrees, right and left lateral flexion to 30 degrees, and 
rotation to 35 degrees, without pain in any direction.  Five 
repetitions did not produce any additional fatigue, weakness, 
lack of endurance, or any other symptoms.  There was negative 
straight leg raising bilaterally.  Neurological examination 
showed no muscle atrophy in either lower extremity, and position, 
vibration, light touch, and temperature were all intact and 
symmetrical except for diminished temperature and light touch in 
the lateral aspect of the right calf.  The Veteran's deep tendon 
reflexes were 1/1 bilaterally.  His ankle jerks were absent on 
the right foot and trace on the left foot.  The impression was 
degenerative disc disease with right sciatic involvement with 
both motor and sensory radiculopathy.  An EMG study revealed an 
abnormal study.  The Veteran did not meet the diagnostic criteria 
for a diagnosis of radiculopathy, but given the medical and 
paraspinal findings in conjunction with his clinical 
presentation, and in light of the absence of any left-sided 
findings, a diagnosis of right S1 radiculopathy was likely.  
There was no evidence of left lumbar radiculopathy or peripheral 
neuropathy.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.   Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.

Based upon the ranges of motion recorded in treatment records and 
at the above examinations, the Board concludes that the Veteran's 
limitation of motion of the lumbar spine most accurately falls 
within the moderate range throughout the pendency of the appeal, 
under the old criteria. While the range of motion of the 
Veteran's back was noted to be limited to only 90 degrees on 
December 2005 VA examination, VA treatment records dated within 
the year prior to and after that examination demonstrate a more 
moderate disability picture.  Significantly, in April 2005, the 
Veteran was experiencing continuing low back pain that was 
exacerbated by exertion and he had to be careful with his 
movements.  His disability was considered to be stable, but not 
improved.  He was advised to continue with his current pain 
medication regime.  The Veteran has also submitted credible lay 
statements throughout the pendency of the appeal, particularly in 
May 2005, stating that in the previous year, he had had to 
increase his pain medication due to back pain, and that many 
movements, such as shaving or getting out of the car, oftentimes 
resulted in him collapsing due to pain.  Thus, the record as a 
whole demonstrates a much more reduced range of motion testing on 
VA examination conducted in 2001 and in 2006, with no apparent 
improvement of back symptoms between that period of time as 
evidenced in the private treatment records, so under the old 
qualitative criteria for evaluating limitation of motion of the 
lumbar spine, the Veteran's low back disability is best described 
as moderate, but not severe, for which a 20 percent rating is 
warranted throughout the pendency of the appeal, and in 
particular, from December 9, 2005, to May 23, 2006.  38 C.F.R. § 
4.71a, DC 5292 (2002).  Significantly, on December 2005 VA 
examination, despite that the Veteran was able to forward flex to 
90 degrees, he described constant pain on movement that was 
burning and aching in nature and occurred when completing even 
simple tasks and often resulted in flare-ups.  This indicates 
that his lumbar spine disability had not improved at the time of 
the VA examination.  With regard to whether he is entitled to a 
higher 40 percent rating for severe limitation of motion, the 
Board finds that a higher rating under this criteria is not 
warranted at any time throughout the pendency of the appeal, as 
at no time has his range of motion been found to be severe or 
extremely minimal.  For that matter, repetitive testing has not 
resulted in limitation of motion that was severely restricted.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability, now rated as 20 percent disabling throughout the 
pendency of the appeal, fails to satisfy the requirements for 
more than a 20 percent rating.  According to the new regulations, 
his ranges of motion must fall within the requirements for a 40 
percent rating:  forward flexion to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DC 5237 (2010).  Upon a strict reading of range of 
motion testing completed on the VA examinations, there is no 
indication that the Veteran was limited in his range of motion to 
30 degrees or less, even when taking into account additional pain 
and limitation of function on repetitive testing.  Thus, the new 
schedular criteria based upon limitation of motion cannot serve 
as a basis for an increased rating. 

Next, in evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome (IDS), would entitle the Veteran to 
a higher rating, the evidence for consideration includes VA 
examination reports and clinical records dated from April 2002 to 
November 2008.  The Board, however, finds that the evidence does 
not show that the Veteran's intervertebral disc syndrome was 
manifested by severe, recurring attacks with intermittent relief.  
On December 2001 VA examination, though the Veteran experienced 
constant back pain with radiation to his lower right extremity, 
and physical examination revealed tenderness and muscle spasm of 
the lumbar spine and sensory loss to light touch and decreased 
reflexes, those findings were described as slight limitations, or 
mild in degree, rather than severe.  Further, the Veteran stated 
that his flare-ups were not recurrent.  Though the Veteran has 
stated that he collapses due to intense radiating leg pain, the 
concurrent private treatment records dated at that same time 
reflect that he had not had trouble with his leg giving way and 
he was able to play some sports, such as golf.  His low back 
disability was consistently described as stable.  On December 
2005 VA examination, the Veteran described recurrent pain and 
aching in his right lower extremity with flare-ups occurring if 
he was not careful with his movements.  Physical examination, 
however, did not reveal severe limitation of motion, additional 
pain or weakness, or severe motor strength or sensory loss.   
Likewise, on May 2006 VA examination, signs of intervertebral 
disc syndrome appeared moderate in degree, with sensory deficit 
of the right foot and leg and positive straight leg raising, but 
without severe limitation of gait, joint function, or motor 
strength.  Additionally, private treatment records dated in 2007 
reflect that the Veteran's back pain had improved with time and 
that he treated the occasional severe buttock pain with pain 
medication.  Similarly, on June 2010 VA examination, the Veteran 
reported that during flare-ups, he had trouble getting dressed 
due to pain, but he did not suffer from increased weakness, and 
examination elicited no spasm, guarding, or additional pain or 
fatigue.  Further, neurological examination showed motor and 
sensory deficits of the right leg that appeared to be 
radiculopathy but did not meet that diagnosis on EMG study.  
Accordingly, the Board finds that while the Veteran's 
intervertebral disc syndrome appears to be moderate in degree, 
the evidence does not demonstrate findings of severe, recurrent 
attacks, as such has not been documented in the medical records.  
Flare-ups of the Veteran's disc syndrome as a whole have been 
described as occasional or intermittent, lasting for a day or two 
at a time and treated with pain medication, without residual 
weakness, muscle loss, or further neurological deficit.  
Therefore, a higher rating is not warranted under DC 5293.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and September 
26, 2003.  However, as noted above, the code relating to IDS was 
amended, effective September 23, 2002.  After September 23, 2002, 
and prior to September 26, 2003, IDS could be rated either on the 
basis of the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  Under this code, a 
40 percent rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least four 
weeks but less than six during the past 12 months.  
Incapacitating episodes were defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  Here, 
although the Veteran has stated a number of times on VA 
examination and in written statements to the Board that he has 
experienced back pain that required him to stay in bed, and 
stated that such had been prescribed by his private physicians, 
those private records have been obtained and there is no evidence 
that the Veteran was in fact prescribed bed rest by a physician 
for more than four weeks but less than six weeks during any one-
year period of the rating period under consideration.  
Accordingly, he is not entitled to an increased 40 percent rating 
under the newer version of this diagnostic code.  In fact, the 
evidence of record does not show any incapacitating episodes of 
bed rest prescribed by a physician.

A September 2003 revision to the IDS code stated that IDS (pre-
operatively or post-operatively) is to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

For purposes of evaluation under DC 5243, chronic orthopedic and 
neurological manifestations means orthopedic and neurological 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1.  
Orthopedic disabilities are rated using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurological disabilities are rated separately using 
criteria for the most appropriate neurological diagnostic code or 
codes.  38 C.F.R. § 4.71a, DC 5243, Note 2.

It has been determined in this case that there is no evidence of 
incapacitating episodes as defined under DC 5293 or the General 
Rating Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002 to September 26, 2003, and from September 
26, 2003 through the present, respectively).  Therefore, it is 
necessary to determine whether the Veteran may be entitled to a 
higher rating if chronic orthopedic and neurological 
manifestations are evaluated separately and combined with all 
other disabilities.

Turning first to the orthopedic manifestations, on December 2001 
VA examination, forward flexion was to 60 degrees, extension was 
to 20 degrees, right lateral flexion was to 40 degrees, left 
lateral flexion was to 30 degrees, and right and left rotation 
was to 30 degrees.  Range of motion testing was limited due to 
muscle spasm and pain.  On December 2005 VA examination, forward 
flexion was to 90 degrees, extension was to 30 degrees, right and 
lateral bending was to 30 degrees, and right and left rotation 
was to 30 degrees.  There was no additional pain, fatigue, 
weakness, or lack of endurance on repetitive testing.  On May 
2006 VA examination, forward flexion was to 60 degrees with pain 
at 45 degrees, extension was to 30 degrees, right lateral flexion 
was to 30 degrees with pain, left lateral flexion was to 30 
degrees, and right and left rotation was to 30 degrees.  The 
joint function was limited by pain, weakness, and lack of 
endurance, but was not limited by fatigue or incoordination.  The 
additional limitation to joint function was 10 degrees.  Finally, 
on June 2010 VA examination, forward flexion was to 90 degrees, 
extension was to 30 degrees, right and left lateral flexion was 
to 30 degrees, and rotation was to 35 degrees, without pain in 
any direction.  Five repetitions did not produce any additional 
fatigue, weakness, lack of endurance, or any other symptoms.  
Taken together, these ranges of motion would warrant a rating of 
no more than 20 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, are not 
demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

With regard to the right lower extremity, the Veteran is 
currently in receipt of a 10 percent rating under DC 8520 for 
mild incomplete paralysis of the sciatic nerve.  The Board finds 
that the evidence does not support the assignment of a higher 20 
percent rating.  Throughout the appeal period, the Veteran has 
consistently reported feelings of numbness, tingling, and aching 
in the right buttock, leg, and foot that were worse on flare-up.  
Those symptoms occurred when bending incorrectly, when sitting 
for too long, or when getting out of the car.  VA examinations 
have resulted in findings of diminished sensation to light touch, 
absent reflexes, and positive straight leg raising on the right 
side.  The most recent VA examination demonstrated sensory and 
motor sciatic manifestations, as contemplated by the 10 percent 
rating.  However, EMG study reflected that the Veteran's right 
leg neurological disability did not meet the criteria for a 
diagnosis of radiculopathy.  That finding comports with the other 
treatment records and examinations that likewise did not result 
in a diagnosis of radiculopathy of the right leg, but instead 
noted his mild sciatic symptoms.  Accordingly, the Board finds 
that a higher 20 percent rating is not warranted for moderate 
incomplete paralysis of sciatic nerve.  In that regard, physical 
examination of the right lower extremity throughout the appeal 
period has not resulted in findings of muscle atrophy, muscle 
weakness, or abnormal motor strength less than 4/5 in the right 
leg.  The subjective and objective symptoms had been primarily 
sensory in nature and have not resulted in a diagnosis of 
radiculopathy, indicating that the manifestations are at most 
mild in degree as contemplated in the rating schedule.  

With regard to the left lower extremity, the Board notes that the 
Veteran was in receipt of a 10 percent rating for left mild 
sciatica until May 23, 2006, at which time the rating was 
decreased to 0 percent.  The Veteran was notified of this 
decision in August 2006, with additional notice in June 2007, and 
he did not specifically disagree with the reduction.  The 
question before the Board, then, is whether the Veteran is 
entitled to an increased rating for neurological impairment to 
the left lower extremity throughout the pendency of the appeal.  
In that regard, the Board finds that he is not, as a thorough 
review of the VA examinations and treatment records reflect that 
the Veteran has rarely complained of left leg neurological 
impairment and no diagnosis of left radiculopathy or sciatic 
impairment has been rendered with regard to the left leg.  
Notably, on December 2005 VA examination, neurological 
examination revealed motor weakness and sensory deficit primarily 
in the right leg, with some findings of loss of reflex in the 
left foot.  However, on May 2006 VA examination and on June 2010 
VA examination, neurological examination resulted in diagnosis of 
right leg neurological impairment with no clinical evidence of 
left leg sciatic involvement.  Those findings comport with the 
private treatment records which consistently demonstrate 
complaints of right buttock and leg and foot pain and burning, 
but do not reference complaints of those symptoms in the left 
leg.  Accordingly, the Board interprets the evidence as a whole 
to indicate that although there appears to be some loss of reflex 
in the left foot, that deficiency has not been determined to 
amount to a ratable neurological impairment of the left lower 
extremity and has not been diagnosed as such.  Significantly, the 
Veteran was in receipt of a 10 percent rating at the time that he 
was found to have diminished left foot reflexes.  The current 0 
percent rating, however, accounts for his current disability 
picture since May 23, 2006, as the Veteran has not been shown 
since that time to suffer from left lower extremity sensory or 
motor impairment, weakness or instability, and clinical findings 
in May 2006 and in June 2010 did not reveal impairment to the 
left lower extremity secondary to the lumbar spine disability.  
Accordingly, an increased rating for neurological impairment in 
the left lower extremity is not appropriate in this instance.

With regard to the Veteran's bladder incontinence, the bladder 
symptoms related to his lumbar spine disability have been rated 
as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7542 
(2010).

A neurogenic bladder disability must be rated according to the 
level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7542 (2010).  Voiding dysfunction is to be rated as urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a 
(2010). 

For voiding dysfunction, a 20 percent rating is assigned when the 
wearing of absorbent materials is required and when the absorbent 
materials must be changed less than two times per day.  Voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed two to four times per day is assigned a 40 
percent rating.  Voiding dysfunction requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day is assigned a 60 percent 
rating.  38 C.F.R. § 4.115a (2010). 

On December 2001 VA examination, the Veteran did not report, and 
there were no findings of, urinary incontinence secondary to the 
lumbar spine disability.  Private treatment records reflect that 
in August 2002, the Veteran reported that he had had a kidney 
stone operation with no further residuals.  In August 2003, the 
Veteran reported that he had a feeling of difficulty passing 
urine due to his blood pressure medication.  When he stopped 
taking the medication, he was able to pass urine more easily.  In 
April 2005, the Veteran stated that he had no current problems 
with bladder function, with no blood in his urine. On December 
2005 VA examination, the Veteran reported having urinary symptoms 
in the form of an incomplete bladder emptying with micturition.  
The examiner concluded due to the severity of the Veteran's 
intevertebral disc syndrome and nerve root impingment, his low 
back disability caused his reported bladder dysfunction, with no 
pad needed.  In April 2006, the Veteran was noted to have 
recently passed a kidney stone.  He continued to have a slight 
amount of blood in his urine.  In May 2006, he reported that his 
urinary function was fine and his kidney stone problem was 
resolved.  On May 2006 VA examination, the Veteran reported 
suffering from bladder dysfunction since December 2000.  He 
urinated five times per day every two and a half hours and three 
times during the night.  He had trouble starting urination, with 
weak flow and decreased force.  He did not require a pad or any 
absorbent material.  He also had a history of bladder stones.  
The examiner concluded that the Veteran did suffer from bladder 
dysfunction due to his low back disability, but changed the 
diagnosis to recurrent bladder stones based upon the Veteran's 
history of two bladder stones requiring hospitalization and the 
otherwise normal genital examination.  In May 2007, the Veteran 
stated that he was not having any bladder difficulties.  On June 
2010 VA examination, the Veteran reported that since his kidney 
stones in 2002 and 2004, he had more frequent urination and a 
poorer stream, but that his physicians had assured him that he 
had no prostrate problems.  He denied ever experiencing 
incontinence of urine.  He did have occasional dribbling when he 
finished voiding, but did not wear pads and did not have to 
change his underwear.  

In this case, there is no evidence that the Veteran has worn 
absorbent material due to his urinary incontinence.  Although the 
Veteran experiences some leakage, he has not stated that he uses 
a pad or any other absorbent material due to leakage, or that he 
has had to change his clothing due to leakage.  Accordingly, a 
compensable rating is not warranted for his urinary incontinence 
related to his low back disability.

The Board has determined that the orthopedic manifestations of 
the Veteran's lumbar spine disability have been no more than 20 
percent disabling throughout the pendency of the appeal under 
both the old and the new spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  Although the Veteran has complained of flare-ups, 
they occur only after certain activities, such as strenuous 
activities, prolonged standing or riding.  The VA examinations of 
record consistently document that the Veteran's range of motion 
did not result in forward flexion of 30 degrees or less.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, the assigned ratings 
already account for further pain and limitations due to 
repetitive testing.  Therefore, the Board finds that an increased 
rating based on additional pain, excess motion, fatigability, or 
incoordination is not warranted because the evidence does not 
demonstrate that due to those symptoms or flare-ups that the 
Veteran is disabled to the extent and to the frequency required 
by the next higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for the Veteran's back disability, 
but findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
back disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
employment.  The Veteran has stated that during flare-ups, he was 
able to treat his pain with medication, and that he was able to 
continue to work because his job was sedentary in nature.  
Therefore, the Board finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence demonstrates that throughout the pendency of the appeal, 
and including from December 9, 2005, to May 23, 2006, a 20 
percent rating, but no higher, has been warranted for the 
orthopedic manifestations of the Veteran's low back disability.  
Additionally, a rating in excess of 10 percent for neurological 
manifestations of the right lower extremity has not been 
warranted, and a rating in excess of 10 percent until December 9, 
2005, and 0 percent thereafter, has not been warranted for 
neurological manifestations of the left lower extremity.  
Additionally, a compensable rating for bladder incontinence 
related to the lumbar spine disability is not warranted in this 
case.  The "benefit-of-the-doubt" rule has been considered in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims for increased initial ratings arise from his 
disagreement with the initial evaluations assigned following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA 
satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's private and VA treatment records and afforded him 
VA examinations with respect to his claims.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).






(CONTINUED ON NEXT PAGE)








ORDER

For the period from January 1, 2002, to December 8, 2005, and 
since May 23, 2006, a rating in excess of 20 percent for the 
orthopedic manifestations of the low back disability is denied. 

For the period from December 9, 2005, to May 22, 2006, an 
increased rating of 20 percent for the orthopedic manifestations 
of the low back disability is granted.

A rating in excess of 10 percent for mild incomplete paralysis of 
the right sciatic nerve is denied. 

For the period from December 9, 2005, to May 22, 2006, a rating 
in excess of 10 percent for mild incomplete paralysis of the left 
sciatic nerve is denied. 

Since May 22, 2006, a compensable rating for mild incomplete 
paralysis of the left sciatic nerve is denied.

A compensable rating for bladder dysfunction is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


